Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered.
 	In amendments dated 8/10/22, Applicant amended claims 2227-29, 34-36, and 41, canceled no claims, and added no new claims.  Claims 22-41 are presented for examination.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180330204), hereafter known as Kim, in view of Al Mujid et al (US 20220114221), hereafter known as Al Mujid, and further in view of Lyons et al (US 20180192108), hereafter known as Lyons.
With respect to claims 22, 29, and 36, Kim teaches:
selecting a first type of metadata associated with at least one interest (paragraph 0245 figure 7A metadata for a person/interest 713, paragraph 0152 selecting metadata category/sub-category); 
selecting a second type of metadata associated with at least one moment (paragraph 0245 figure 7A metadata for time/moment 730, paragraph 0152 selecting metadata category/sub-category); 
identifying a plurality of media items within a media library, wherein each media item of the plurality of media items is tagged with the first and second types of metadata (paragraph 0242 identifying photos tagged with interest and moment metadata, for example dad, mom, daytime, paragraph 0152 images classified under plurality of categories with plurality of metadata); and 
	forming a collection of media items based on at least some of the media items of the plurality of media items (paragraph 0341 determining relevancy of images to metadata, paragraph 0152 classifying images according to metadata).
Kim does not teach:
in response to identifying that a number of media items included in the plurality of media items satisfies a threshold for producing a composite presentation of media items,
selecting, based on the first and/or second type of metadata, a template for producing the composite presentation, and 
producing the composite presentation based on the template and at least some of the media items included in the collection of media items.
Al Mujid teaches identifying that a number of media items included in the plurality of media items satisfies a threshold for producing a composite presentation of media items, in determining that the amount of social media items for an event is above a threshold then the items will be presented to the user (paragraphs 0069-0070, user clicks on a hero card for an event with social media content items also related to the weekend or another time).  It would have been obvious to have combined the function of items meeting a threshold in Al Mujid with the techniques in Kim for selecting items and metadata to present so the combination shows the most relevant items satisfying a user’s query and is thus more user-friendly.
Lyons teaches selecting, based on the first and/or second type of metadata, a template for producing the composite presentation, and 
producing the composite presentation based on the template and at least some of the media items included in the collection of media items,
in selecting a personalized digital template of a song, videos and/or text and images based on personalized tags for said items (paragraphs 0018-0019, 0072-0077 figure 2 songs, videos and/or text and images that are tagged with metadata for interest or moment for example Christmas or love songs, as part of a mediagram (step 202) created using a personalization template) and producing a presentation of the mediagram created from the template for a user (paragraphs 0075-0076 mediagram assembled and presented in a user interface).  It would have been obvious to have combined the functions of items meeting a threshold in Al Mujid with the functions of selecting items and metadata in Kim to give the user more control over presentation of images in a meaningful and impactful way, making the combination more user-friendly.
With respect to claim 29, Kim teaches a computer-readable storage medium (paragraphs 0348-0349).
With respect to claim 36, Kim teaches a computing device comprising a processor (paragraphs 0006, 0037 figure 1, electronic device 101 with a processor 120).
With respect to claims 23, 30, and 37, all the limitations in claims 22, 29, and 36 are addressed by Kim, Al Mujid, and Lyons above.  Kim also teaches wherein the at least one interest is associated with at least one of one or more persons, a hobby, a pet, an instrument, and an activity (paragraph 0245 interest 713 associated with a person).
With respect to claims 24, 31, and 38, all the limitations in claims 22, 29, and 36 are addressed by Kim, Al Mujid, and Lyons above.  Kim also teaches wherein the at least one moment is associated with at least an event that occurs over a respective period of time at a respective geographic location (paragraph 0287 example of metadata for images at a time 1033 and a secret place 1054).
With respect to claims 25, 32, and 39, all the limitations in claims 22, 24, 29, 31, 36, and 38 are addressed by Kim, Al Mujid, and Lyons above.  Kim also teaches wherein the geographic location includes at least one of a residence, a frequently visited location, and a vacation locale (paragraph 0287 secret place 054 is a place, also paragraph 0256 other places for example Jeju Island which is a residence).
With respect to claims 26, 33, and 40, all the limitations in claims 22, 29, and 36 are addressed by Kim, Al Mujid, and Lyons above.  Kim also teaches wherein the at least some of the media items included in the collection of media items are selected based on a desired length of the composite presentation (paragraph 0152 selecting image with desire to display at least one image).
With respect to claims 27, 34, and 41, all the limitations in claims 22, 29, and 36 are addressed by Kim, Al Mujid, and Lyons above.  Lyons also teaches wherein the template defines a plurality of characteristics for the composite presentation to exhibit (paragraph 0072 figure 2 digital template defines characteristics of mediagram such as text in the message, types/excerpts of media content).  It would have been obvious to have combined the functions of items meeting a threshold in Al Mujid with the functions of selecting items and metadata in Kim to give the user more control over presentation of images in a meaningful and impactful way, making the combination more user-friendly.
With respect to claims 28 and 35, all the limitations in claims 22 and 29 are addressed by Kim, Al Mujid, and Lyons above.  Lyons also teaches wherein the first and second types of metadata are defined in a grouping template (paragraphs 0020, 0072 figure 2 using personalization digital media templates designating types of media content and excerpts of emotionally impactful moments).  It would have been obvious to have combined the functions of items meeting a threshold in Al Mujid with the functions of selecting items and metadata in Kim to give the user more control over presentation of images in a meaningful and impactful way, making the combination more user-friendly.

Responses to Applicant’s Remarks
	Regarding rejections of claims 22-41 under 35 U.S.C. 103 by Kim in view of Al Mujid, Applicant’s amendments, in particular selecting a template based on a first and/or second type of metadata for a composite presentation and producing the composite presentation based on the template, overcome Kim’s teachings.  Examiner conducted another search of the prior art and found Lyons, which Examiner believes teaches these claims along with Kim and Al Mujid as shown in the rejections above.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/9/22